Citation Nr: 1816039	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-55 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of right lower extremity fracture.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, with multiple periods of active duty for training (ACDUTRA) dating from June 1956 through June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

A disability of the right lower extremity, to include residuals of a fracture, was not present during the Veteran's active service, nor does the record contain any indication that any current right lower extremity disability is causally related to his active service or any incident therein.


CONCLUSION OF LAW

A disability of the right lower extremity, to include residuals of a fracture, was not incurred in active service.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

The Veteran seeks service connection for residuals of a fracture of the right lower extremity.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

The Veteran has asserted that he fractured his right leg in a motor vehicle accident during a period of active military service.  See the Veteran's notice of disagreement (NOD) dated September 2016.  He further explained that he spent several months in a cast as a result of this injury.  See the Veteran's VA Form 9 dated October 2016.  He argues that he continues to experience right lower extremity problems due to this in-service injury.  Id.

The Board notes that the Veteran's service treatment records (STRs) are entirely negative for any complaints, treatment, or diagnosis of a right leg disability.  Notably, the Veteran's STRs indicate that he sprained his left ankle in a May 1962 motor vehicle accident.  He was placed in a soft cast for several weeks following this in-service injury.  Significantly, however, the evidence does not show that the Veteran suffered an injury to his right lower extremity, to include a fracture, at any time during his military service.  Under these circumstances, the Board concludes that a right lower extremity disability was not incurred during active duty.

The post-service medical evidence is similarly negative for any complaints or findings of any right leg disability for decades thereafter.  VA treatment records dated from September 2015 document treatment for a recurrent subcutaneous mass of the right thigh.  However, no other disability of the right lower extremity has been shown by the record.

Significantly, there is no evidence to suggest that the Veteran was diagnosed with a right lower extremity disability for decades after his separation from active duty service.

Additionally, no medical professional has suggested that the Veteran suffers from a right lower extremity disability that is related to his military service, and neither has the Veteran presented, identified, or even alluded to the existence of any such medical evidence or opinion.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran's claim of entitlement to service connection for right lower extremity disability, to include residuals of a fracture, is therefore denied.


ORDER

Entitlement to service connection for a right lower extremity disability, to include residuals of a fracture, is denied.


REMAND

The Veteran has additionally asserted entitlement to service connection for bilateral hearing loss and tinnitus.  For the reasons set forth below, the Board finds that these matters must be remanded for additional evidentiary development.

The Veteran was afforded a VA audiology examination in August 2016 at which time the examiner confirmed diagnoses of bilateral hearing loss, which is sufficient for VA purposes, as well as bilateral tinnitus.  With respect to the question of nexus, the examiner reported that he could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  The examiner provided the following rationale, "[n]o evidence of hearing loss until today.  I would lean towards no due to no combat noise exposure with many years of coal mining noise as well as presbycusis as contributing factors.  Whispered voice testing done in 1959, 1961, and 1962."

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.

Here, the August 2016 VA examiner's opinion is not only admitted speculative, but the examiner also failed to acknowledge the Veteran's in-service noise exposure in his military occupational specialty of armor crewman, which had been conceded by the RO.  See, e.g., the rating decision dated August 2016.  In addition, the examiner failed to consider the Veteran's lay assertions of hearing loss and tinnitus symptoms during service and thereafter.  To this end, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Thus, given the inadequacies of the August 2016 VA audiology examination report, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for bilateral hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  These matters must therefore be remanded in order to obtain a new VA opinion as to the etiology of the claimed disabilities.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange to obtain from an appropriate VA audiologist an addendum opinion addressing the etiology of diagnosed bilateral hearing loss and tinnitus, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion, one should be arranged.  The claims file must be made available to the examiner for review in connection with the examination.

With respect to the diagnosed bilateral hearing loss and tinnitus, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease, including the conceded acoustic trauma.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.
In this regard, the examiner should note that the absence of evidence of treatment for bilateral hearing loss and tinnitus in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2. Thereafter, adjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


